Exhibit 10.2

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

by and between

 

TULLY’S COFFEE JAPAN CO., LTD.

 

and

 

TULLY’S COFFEE CORPORATION

 

Dated August 19, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    CONSTRUCTION AND DEFINITIONS    2      1.1   

Definitions

   2      1.2   

Construction

   3 2.    PURCHASE AND SALE    4      2.1   

Transferred Assets

   4      2.2   

Termination of License Agreement

   4      2.3   

Termination of Supply Agreement

   5      2.4   

Release

   5      2.5   

No Rights Outside of Japan

   5      2.6   

Web Sites of Seller and Buyer

   6 3.    CLOSING    6      3.1   

Closing

   6      3.2   

Seller Conditions to Closing

   7      3.3   

Buyer Conditions to Closing

   7      3.4   

Seller Deliveries

   7      3.5   

Buyer Deliveries

   8      3.6   

Payment of Purchase Price

   8      3.7   

Withholding Taxes

   8      3.8   

Transfer Taxes

   11 4.    REPRESENTATIONS AND WARRANTIES OF SELLER    11      4.1   

Organization of Seller

   11      4.2   

Authorization

   11      4.3   

Noncontravention

   11      4.4   

Consents

   12      4.5   

Restrictions on Transaction

   12      4.6   

Title to and Condition of Transferred Assets and Nontransferable Rights

   12      4.7   

Intellectual Property

   13      4.8   

Legal and Other Compliance

   14      4.9   

Litigation

   15      4.10   

Solvency

   15      4.11   

Brokers’ and Finders’ Fees

   15 5.    REPRESENTATIONS AND WARRANTIES OF BUYER    15      5.1   

Organization of Buyer

   15      5.2   

Authorization

   15      5.3   

Noncontravention

   15      5.4   

Consents

   15      5.5   

Restrictions on Transaction

   16      5.6   

Brokers’ and Finders’ Fees

   16

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     5.7   

No Knowledge of any Fact Conflicting with Representations and Warranties

   16      5.8   

Solvency

   16 6.    OTHER COVENANTS AND AGREEMENTS    16      6.1   

Further Assurance

   16      6.2   

Indemnification

   16      6.3   

Confidential Information

   17      6.4   

No Public Disclosure

   17 7.    GENERAL    17      7.1   

No Agency

   17      7.2   

Fees and Expenses

   17      7.3   

Notices

   17      7.4   

Governing Law; Forum and Venue

   18      7.5   

Injunctive Relief

   18      7.6   

Waiver

   18      7.7   

Assignment

   19      7.8   

Severability

   19      7.9   

Entire Agreement

   19      7.10   

Amendments

   19      7.11   

Counterparts

   19

 

Schedules:

 

Schedule A – Business Names

 

Schedule B-I – Registered Trademarks

 

Schedule B-II – TM Rights

 

Schedule C – Domain Names

 

Exhibits:

 

Exhibit A – Kent Central, LLC Payoff Letter

 

-ii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of August
19, 2005 (the “Effective Date”) by and between Tully’s Coffee Japan Co., Ltd., a
corporation organized under the laws of Japan (“Buyer”), and Tully’s Coffee
Corporation, a Washington corporation (“Seller”). Each of Buyer and Seller is a
“Party” and together, the “Parties.”

 

RECITALS

 

A. Seller is in the business of developing and operating specialty stores
featuring coffee drinks and other beverages and a light food menu for on and off
premises consumption and which offer retail sales of whole beans and ground
coffee, tea, herbal teas, and related goods (referred to herein as a “Tully’s
Store” or as “Tully’s Stores”). Tully’s Stores are operated with uniform design,
formats, signs, equipment, layout, systems, and procedures utilizing the
know-how, confidential business information and proprietary trade dress and
designs of Seller.

 

B. Seller owns rights in and currently licenses to Buyer (i) the business names
and trade names currently or previously used in connection with the Tully’s
Stores in Japan and shown in Schedule A (together, the “Business Names”); (ii)
the registered trademarks and service marks and pending applications to register
trademarks and service marks in Japan and as shown on Schedule B-I (together,
the “Registered Trademarks”); (iii) the trademarks, service marks, trade dress
and product designs currently or previously used in connection with the goods
and services produced, provided and sold by Tully’s Stores in Japan and shown in
Schedule B-II (the “TM Rights” and, together with the Registered Trademarks, the
“Trademarks”); and (iv) the Web addresses, sites and domain names that
incorporate the Trademarks that are currently or previously used to market the
Tully’s Stores in Japan and shown in Schedule C (together, the “Domain Names”);

 

C. On April 26, 2001, Seller and Foodx Globe Co., Ltd. (“Foodx”) (formerly known
as Tully’s Coffee Japan Co., Ltd.) entered into that certain Tully’s Coffee
License Agreement, as amended by (i) that certain First Amendment to Tully’s
Coffee License Agreement dated October 1, 2001, (ii) that certain Second
Amendment to Tully’s Coffee License Agreement dated February 14, 2002, (iii)
that certain Third Amendment to Tully’s Coffee License Agreement dated August
31, 2003, (iv) that certain Fourth Amendment to Tully’s Coffee License Agreement
dated January 16, 2004, and (v) that certain letter agreement (the “Letter
Agreement”) with respect to the License Agreement and the Supply Agreement (as
so amended to date, collectively, the “License Agreement”). Buyer succeeded to
all rights and obligations of Foodx under the License Agreement on August 1,
2002 pursuant to a corporate split of Foodx under the Commercial Code of Japan.
ACFX Inc., which was a wholly owned subsidiary of AC-Tully’s, Inc.
(“AC-Tully’s”) and referenced in the License Agreement, was liquidated after the
completion of a takeover bid for outstanding shares of Foodx and delisting of
Foodx from the Hercules Market operated by the Osaka Securities Exchange.
AC-Tully’s and Foodx merged on March 25, 2005, with AC-Tully’s as the surviving
entity, which was renamed Foodx Globe Co., Ltd. and is currently the parent
company of Buyer.



--------------------------------------------------------------------------------

D. In addition, Buyer and Seller entered into that certain Tully’s Coffee Supply
Agreement dated April 26, 2001, as amended by (i) that certain First Amendment
to Supply Agreement dated October 1, 2001, (ii) that certain Second Amendment to
Supply Agreement dated February 14, 2002, and (iii) the Letter Agreement (as so
amended to date, collectively, the “Supply Agreement”).

 

E. Seller desires to sell, and Buyer desires to purchase, all of Seller’s rights
with respect to the ownership and use of Business Names, Trademarks and Domain
Names in Japan that are primarily related to, used in, or necessary to the
operation of the business of Buyer in Japan (the “Business”) on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained in this Agreement, the Parties hereby agree as follows:

 

1. CONSTRUCTION AND DEFINITIONS

 

1.1 Definitions. The following capitalized terms have the meanings set forth
below:

 

(a) “Affiliate” means any entity that controls, is controlled by or is under
common control with a Party. An entity shall be regarded as in “control” of
another entity, if it owns or possesses, directly or indirectly: (i) voting
shares or other securities, representing more than fifty percent (50%) of the
outstanding shares or securities entitled to vote for the election of the board
of directors or similar managing authority of such controlled entity; or (ii) if
such controlling entity does not have voting shares or other securities, more
than fifty percent (50%) of the ownership interest that represents the right to
make decisions, including the election of directors, for such controlled entity.

 

(b) “Bankruptcy Event” means any of the following events: (i) Seller or Buyer,
as applicable, commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to Seller
or Buyer, as applicable; (ii) there is commenced against Seller or Buyer, as
applicable, any such case or proceeding that is not dismissed within 60 days
after commencement; (iii) Seller or Buyer, as applicable, is adjudicated
insolvent or bankrupt, or any order or relief or other order approving any such
case or proceeding is entered; (iv) Seller or Buyer, as applicable, suffers any
appointment of any custodian or the like for it or any substantial part of its
property that is not discharged or stayed within 60 days; (v) Seller or Buyer,
as applicable, makes a general assignment for the benefit of creditors; (vi)
Seller or Buyer, as applicable, fails to pay, or states that it is unable to pay
or is unable to pay, its debts generally as they become due; (vii) Seller or
Buyer, as applicable, calls a meeting of its creditors with a view to arranging
a composition, adjustment or restructuring of its debts; or (viii) Seller or
Buyer, as applicable, by any act or failure to act, indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.

 

(c) “Governmental Entity” means any court, administrative agency or commission
or other federal, state, county, local or foreign governmental authority,
instrumentality, agency or commission.

 

-2-



--------------------------------------------------------------------------------

(d) “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind whatsoever in respect of such
asset.

 

(e) “Person” means an individual, partnership, corporation, limited liability
company, association, joint venture, trust, unincorporated organization or
Governmental Entity.

 

(f) “Tax” and “Taxes” means (i) any and all federal, state, local and foreign
taxes, assessments, and other governmental charges, duties, impositions and
liabilities, including taxes based upon or measured by gross receipts, income,
profits, sales, use and occupation, and value-added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, together with all interest, penalties and additions imposed with respect
to such amounts; (ii) any liability for the payment of any amounts of the type
described in clause (i) above as a result of being a member of an affiliated,
consolidated, combined or unitary group for any period; and (iii) any liability
for the payment of any amounts of the type described in clause (i) or (ii) above
as a result of any express or implied obligation to indemnify any other person
or as a result of any obligations under any agreements or arrangements with any
other person or entity with respect to such amounts and including any liability
for taxes of a predecessor entity.

 

(g) “Tax Returns” means all returns, estimates, information statements and
reports filed with a taxing authority.

 

1.2 Construction.

 

(a) For purposes of this Agreement, whenever the context requires: the singular
number will include the plural, and vice versa; the masculine gender will
include the feminine and neuter genders; the feminine gender will include the
masculine and neuter genders; and the neuter gender will include the masculine
and feminine genders.

 

(b) The Parties hereto agree that they have had the opportunity to discuss this
Agreement with and obtain advice from their legal counsel, have had sufficient
time to, and have carefully read and fully understand all the provisions of this
Agreement, and are knowingly and voluntarily entering into this Agreement.
Therefore, the Parties waive the application of any law, regulation, holding or
rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”

 

(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Schedules” are intended to refer to Sections of this Agreement
and Schedules to this Agreement.

 

(e) The headings in this Agreement are for convenience of reference only, will
not be deemed to be a part of this Agreement, and will not be referred to in
connection with the construction or interpretation of this Agreement.

 

-3-



--------------------------------------------------------------------------------

2. PURCHASE AND SALE

 

2.1 Transferred Assets. Seller agrees to and hereby does sell, transfer and
assign to Buyer, and Buyer agrees to and hereby does purchase from Seller
irrevocably and in perpetuity, all of Seller’s rights, title and interest
(including all intellectual property rights and other rights to protection of
interests) in and to all of the following assets of Seller solely to the extent
such assets are owned, held and/or used in Japan (collectively the “Transferred
Assets”), free and clear of all Liens:

 

(a) all of the following to the extent they currently exist and are used (or
have been used) by Buyer in Japan: Tully’s Store designs, formats, signs,
equipment, layout, systems, procedures, copyrights, works of authorship,
inventions, discoveries, know-how, techniques, processes, supplier lists,
software, technology, technical data, confidential business information and
recipes as currently used by Buyer in its Business as of the Closing Date, and
the goodwill associated with each of the foregoing (collectively, the “Rights”),
to the extent such Rights are severable and transferable on a jurisdiction by
jurisdiction basis;

 

(b) the Business Names, the Trademarks, and the Domain Names, and all goodwill
in Japan associated with each of the foregoing;

 

(c) all claims for past, present, and future infringement or misappropriation of
any rights associated with the Transferred Assets in Japan, including all rights
to sue for and to receive and recover all profits and damages accruing from an
infringement or misappropriation prior to the Closing Date as well as the right
to grant releases for past infringement and misappropriation; and

 

(d) the goodwill in Japan associated with the Business.

 

2.2 Termination of License Agreement.

 

(a) Termination. The License Agreement shall terminate effective upon the
Closing and no additional royalties or other payments shall be due from Buyer to
Seller except for the royalties and fees for periods ending on or prior to July
31, 2005, which shall be paid to Seller as provided in Section 2.4. The Parties
agree and acknowledge that upon Closing, Buyer shall be free to use the
Transferred Assets in Japan in any manner that it wishes. For the avoidance of
doubt, the Parties also agree and acknowledge that Buyer may, among other
things, (i) freely elect (A) to continue to operate its Business in Japan in the
same or substantially same manner as the way Buyer is currently operating the
Business as of the Closing or (B) to change the manner in which Buyer operates
its Business in Japan, (ii) use knowledge of the past and current operation of
Tully’s Stores and other know-how obtained from Seller in connection with
Buyer’s Business in Japan in any manner that Buyer wishes, (iii) produce and
sell ready-to-drink, pre-packaged beverages in Japan, and (iv) operate websites
using the Trademarks and Business Names to promote the Business in Japan. To the
extent that a Right or any Transferred Asset is not transferred or transferable
pursuant to this Agreement (a “Nontransferable Right”), then Seller hereby
grants to Buyer an exclusive, perpetual, fully-paid and royalty-free,
irrevocable, assignable, and transferable right and license (with right to
sublicense) to the Nontransferable Right for any and all purposes in Japan (the
“Nontransferable Rights License”). Furthermore,

 

-4-



--------------------------------------------------------------------------------

Buyer shall have the right to modify the Transferred Assets and Nontransferable
Rights in any manner that it wishes, and Seller waives and agrees not to enforce
any personality, publicity, integrity, or moral rights (including any right to
identification of authorship or limitation on subsequent modification) covering
the Transferred Assets.

 

(b) Covenants Re Use After Closing. Notwithstanding the foregoing, Buyer agrees
not to use the Transferred Assets or Nontransferable Rights in any illegal or
immoral manner that may be reasonably injurious to the business of Seller as
currently conducted. Notwithstanding the foregoing, Seller agrees to refrain
from any business or advertising practice that is illegal or immoral that may be
reasonably injurious to the Buyer’s Business as currently conducted. In
addition, notwithstanding the foregoing and for the avoidance of doubt, Seller
shall not engage in any conduct or do any act (including the filing of any
Japanese trademark application) which might prevent Buyer from fully using,
enjoying and exercising its aforementioned rights to the Transferred Assets in
Japan in the manner discussed above.

 

2.3 Termination of Supply Agreement. The Supply Agreement shall terminate
effective upon the Closing and no additional royalties or other payments shall
be due from Buyer to Seller except for the coffee roasting fees for periods
ending on or prior to July 31, 2005, which shall be paid to Seller as provided
in Section 2.4. For the avoidance of doubt, the Parties agree and acknowledge
that Buyer is free to (i) have coffee beans roasted by any Person and to any
specification that Buyer wishes, and (ii) have products used in Tully’s Stores
in Japan be supplied by any Person and to any specification that Buyer wishes.

 

2.4 Release. Effective upon the Closing and except as otherwise provided in
Section 3.7, each Party hereby expressly, fully and forever releases and
discharges the other Party from any and all claims, debts, actions, causes of
action, liability, demands, damages, and losses of whatever kind or nature, in
law or in equity, known or unknown, suspected or unsuspected, that such Party
ever had, or now has, against the other Party relating to the License Agreement
or the Supply Agreement, including any claims for indemnification by Buyer from
Seller with respect to withholding taxes previously paid by Buyer on behalf of
Seller or otherwise related to payments made under the License Agreement or the
Supply Agreement. The Parties acknowledge that they are aware that, after
executing this Agreement, they or their attorneys or agents may discover claims
or facts in addition to or different from those which they now know or believe
to exist with respect to the License Agreement or the Supply Agreement. In
furtherance of this intention, the releases given in this Agreement shall be and
remain in effect as full and complete releases, notwithstanding the discovery or
existence of any such additional or different claims or facts. This release and
the termination of the License Agreement and Supply Agreement pursuant to
Sections 2.2 and 2.3 shall not affect the obligation of Buyer to pay any
royalties and fees owed to Seller under the License Agreement or Supply
Agreement for periods ending on or prior to July 31, 2005, and Buyer shall pay
such amounts to Seller in full, without deduction or offset, on or before August
31, 2005.

 

2.5 No Rights Outside of Japan.

 

(a) Nothing in this Agreement shall give Buyer any right to assert that Seller’s
activities outside Japan infringe in any manner on Buyer’s ownership and use of
the Rights, the Business Names, the Trademarks, the Domain Names, the goodwill
or any other element of the

 

-5-



--------------------------------------------------------------------------------

Transferred Assets inside Japan, and Buyer hereby waives all right to oppose,
object to or otherwise challenge Seller’s ongoing use and ownership of the same
outside of Japan. Notwithstanding the preceding sentence, this Section 2.5 shall
not affect Buyer’s right to enforce the covenants contained in Section 2.2(b).
In addition, nothing in this Agreement shall give or is intended to give Buyer
the right to use, license, assign, sublicense or franchise any of the
Transferred Assets outside of Japan, or otherwise affect any of Seller’s rights
or other property outside of Japan; provided, however, that this shall not limit
Buyer’s ability to operate or franchise businesses outside of Japan that do not
use the Business Names, the Trademarks or the Domain Names or any of the Tully’s
Store proprietary designs or proprietary signs as currently used by either Buyer
or Seller in the operation of their respective Tully’s Stores.

 

(b) Nothing in this Agreement shall give Seller any right to assert that Buyer’s
activities inside Japan infringe in any manner on Seller’s ownership and use of
the same or similar Rights, Business Names, Trademarks, Domain Names, the
goodwill or any other element of the Transferred Assets outside Japan, and
Seller hereby waives all right to oppose, object to or otherwise challenge
Buyer’s ongoing use and ownership of the same inside of Japan. Notwithstanding
the preceding sentence, this Section 2.5 shall not affect Seller’s right to
enforce the covenants contained in Section 2.2(b). In addition, nothing in this
Agreement shall give or is intended to give Seller the right to use, license,
assign, sublicense or franchise any of the Transferred Assets inside of Japan,
or otherwise affect any of Buyer’s rights or other property inside of Japan;
provided, however, that this shall not limit Seller’s ability to operate or
franchise businesses inside of Japan that do not use the Business Names, the
Trademarks or the Domain Names or any of the Tully’s Store proprietary designs
or proprietary signs as currently used by either Buyer or Seller in the
operation of their respective Tully’s Stores.

 

2.6 Web Sites of Seller and Buyer. The parties recognize that Internet access is
not limited by national borders so that persons located in Japan will generally
be able to access web sites owned by or operated for Seller, and that persons
located outside Japan will generally be able to access web sites owned by or
operated for Buyer. Buyer and Seller shall take such actions as may reasonably
be required to identify their respective web sites and to avoid confusion with
respect to the owner and operator of each such site. For purposes of this
Agreement, Seller’s operation and ownership of its web site domain
www.tullys.com (or its successors) shall not be considered to be occurring
within Japan, and Buyer’s operation and ownership of its web site domain of
www.tullys.co.jp (or its successors) shall not be considered to be occurring
outside of Japan. Seller consents to Buyer’s use of the name “Tullys” as part of
second level domain names in which the generic level domain is “.co.jp” and web
sites associated with such domain names targeting customers and potential
customers in Japan and use “tullyscoffeejapan.com” or “tullysjapan.com.”

 

3. CLOSING

 

3.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall be held as soon as practicable after the Parties’ execution and
delivery of this Agreement provided that in no event shall the Closing be any
later than 5:00 p.m., Pacific Daylight Time on August 31, 2005. The Closing
shall be held at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 701 Fifth Avenue, Suite 5100, Seattle, Washington 98104, at 10:00
a.m., or at such other place and time as the Parties may mutually

 

-6-



--------------------------------------------------------------------------------

determine. The date on which the Closing actually occurs is referred to in this
Agreement as the “Closing Date.”

 

3.2 Seller Conditions to Closing. The obligations of Seller to sell the
Transferred Assets shall be subject to the satisfaction on or prior to Closing
of all of the following conditions:

 

(a) The representations and warranties made by Buyer in Section 5 shall be true
and correct when made and shall be true and correct as of the Closing;

 

(b) All covenants, agreements and conditions contained in the Agreement to be
performed by Buyer on or prior to the Closing Date shall have been performed or
complied with as of the Closing Date; and

 

(c) Seller shall have obtained all necessary approvals or consents from Kent
Central, LLC (“KCL”) and certain guarantors (the “Guarantors”) of the promissory
note issued to KCL with respect to the consummation of the transactions
contemplated by the Agreement.

 

3.3 Buyer Conditions to Closing. The obligations of Buyer to purchase the
Transferred Assets shall be subject to the satisfaction on or prior to Closing
of all of the following conditions:

 

(a) The representations and warranties made by Seller in Section 4 shall be true
and correct when made and shall be true and correct as of the Closing;

 

(b) All covenants, agreements and conditions contained in the Agreement to be
performed by Seller on or prior to the Closing Date shall have been performed or
complied with as of the Closing Date;

 

(c) Seller shall have obtained all necessary approvals or consents from KCL and
the Guarantors with respect to the consummation of the transactions contemplated
by the Agreement;

 

(d) Buyer shall have obtained a consent from Mizuho Bank, Ltd. with respect to
the consummation of the transactions contemplated by the Agreement;

 

(e) Seller shall have delivered fully executed instruments, assignments or
transfer documents in form and substance as the Buyer may reasonably request to
vest in the Company all right, title and interest in the Transferred Assets; and

 

(f) Seller shall have delivered copies of executed UCC termination statements
relating to the security interests held by KCL and the Guarantors.

 

3.4 Seller Deliveries. At or prior to the Closing, Seller shall:

 

(a) deliver (A) fully executed documents in a form reasonably satisfactory to
Buyer to confirm and perfect the conveyance and assignment to the Buyer of the
Transferred Assets (including written transfers of trademarks, copyrights, and
other intellectual property rights), (B) one or more fully executed bills of
sale, also in a form reasonably satisfactory to

 

-7-



--------------------------------------------------------------------------------

Buyer, (C) confirmation of the release of security interests of KCL and the
Guarantors in the Transferred Assets in a form reasonably satisfactory to Buyer,
and (D) other transfer documents reasonably requested by, and in a form
reasonably satisfactory to, Buyer;

 

(b) deliver a certificate executed by the President of the Seller certifying the
satisfaction of the conditions to Closing in Sections 3.3(a) and 3.3(b);

 

(c) deliver fully executed instruments, assignments or transfer documents in
form and substance as the Buyer may reasonably request to vest in the Company
all right, title and interest in the Transferred Assets; and

 

(d) deliver copies of executed UCC termination statements relating to the
security interests held by KCL and the Guarantors.

 

3.5 Buyer Deliveries. At or prior to the Closing, Buyer shall:

 

(a) deliver the purchase price to Seller pursuant to Section 3.6; and

 

(b) deliver a certificate executed by the Chief Executive Officer of Buyer
certifying the satisfaction of the conditions to Closing in Sections 3.2(a) and
3.2(b).

 

3.6 Payment of Purchase Price. The “Purchase Price” is Eighteen Million Four
Hundred Five Thousand Seven Hundred Seventy Five United States Dollars and Forty
Six Cents ($18,405,775.46). $905,775.46 of the Purchase Price shall be deemed
paid by Buyer to Seller upon the Closing for the “Release” in Section 2.4 in
settlement, among other things, of certain unresolved claims for indemnification
by Buyer for Seller with respect to withholding taxes previously paid by Buyer
on behalf of Seller in the amount of ¥100,088,188 Japanese Yen. Upon the
Closing, Buyer shall pay to Seller an aggregate total of $17,500,000 (the “Net
Purchase Price”) in United States dollars by wire transfer on the Closing Date.
The Parties acknowledge that Seller has instructed Buyer to wire transfer a
portion of the Net Purchase Price (the “KCL Payoff Amount”) directly to KCL (the
“KCL Payoff”) pursuant to the payoff letter attached hereto as Exhibit C, and
that such payment to KCL shall be deemed to constitute payment to Seller under
this Agreement. The Parties acknowledge that the KCL Payoff Amount will change
depending on the Closing Date and Buyer may rely upon the calculations in the
KCL Payoff Letter. The Parties acknowledge that the Net Purchase Price minus the
KCL Payoff Amount shall be wire transferred from Buyer to Seller on the Closing
Date. Promptly after Seller has received confirmation from KCL that the KCL
Payoff has been received by KCL, Seller shall provide confirmation that any
Liens of KCL and the Guarantors on the Transferred Assets have been released.
The Parties have agreed that $18,405,774.46 of the Purchase Price is allocated
to the Registered Trademarks and $1.00 is allocated to the other Transferred
Assets and Nontransferable Rights License.

 

3.7 Withholding Taxes.

 

(a) Buyer and Seller have independently evaluated the applicability of Japanese
income taxes and the withholding of such taxes by Buyer to the payment of the
Purchase Price. Each party has independently determined that payment of the
Purchase Price should be exempt from Japanese income tax under the U.S./Japan
income tax treaty. Seller shall promptly prepare

 

-8-



--------------------------------------------------------------------------------

(at its expense) a notification of exemption, including its required
attachments, with respect to the foregoing (the “Exemption Notice”) and will
furnish it to Buyer for purposes of filing. Buyer will promptly file (at
Seller’s expense) the Exemption Notice with the Japanese Tax Office and will
notify Seller when the filing has been made.

 

(b) If the Closing Date occurs after the filing of the Exemption Notice, Buyer
shall not withhold any taxes from Seller on the Purchase Price paid to Seller or
to KCL after the filing of the Exemption Notice. Buyer and Seller have also
independently determined that until such time as the Exemption Notice is filed
with the Japanese Tax Office, Japanese income tax withholding would apply to the
Purchase Price paid to Seller but that such taxes would be subject to Seller’s
tax refund claim to the Japanese Tax Office, for reasons of the tax treaty
exemption, after the Exemption Notice is filed. If the Closing Date is prior to
the filing of the Exemption Notice, Buyer shall (1) deduct and withhold tax at
the rate of 20% on the Purchase Price paid to Seller prior to the filing of the
Exemption Notice (the “Remitted Amount”); provided that the KCL Payoff Amount
will not be adjusted as a result of such withholding tax and the applicable
withholding tax shall decrease the amount of the Purchase Price paid to Seller,
(2) promptly pay the Remitted Amount to the Japanese Tax Office using the proper
remittance form, which shall be reviewed with Seller prior to filing, and (3)
promptly furnish Seller with official receipt from the Japanese Tax Office
evidencing the payment of the Remitted Amount. The Remitted Amount shall be
treated as a payment of the Purchase Price. In the event that the Remitted
Amount has been deducted from the payment to Seller pursuant to this paragraph,
Seller shall promptly prepare (at its expense) a request for refund of the
Remitted Amount (“Request for Refund”) and will furnish it to Buyer for purposes
of filing. Buyer will promptly file (at Seller’s expense) the Request for Refund
with the Japanese Tax Office and will notify Seller when the filing has been
made. Buyer shall not be responsible for any failure of Seller to timely furnish
the Request for Refund to the Buyer. The refund proceeds paid by the Japanese
Tax Office pursuant to the Request for Refund (the “Refund Amount”) shall be
solely for the account of Seller and shall not be an asset of Buyer. In the
event that the Japanese Tax Office pays the Refund Amount to Buyer, (1) Buyer
shall handle such refund proceeds as custodian for the benefit of Seller, (2)
Buyer shall promptly notify Seller when Buyer receives any such refund proceeds,
and (3) Buyer will promptly pay the full amount of such refund proceeds to
Seller in the manner reasonably designated by Seller.

 

(c) In the event that the Japanese Tax Office deducts from the Refund Amount or
demands payment from Buyer any amounts related to withholding taxes attributable
to payments made with respect to the License Agreement or the Supply Agreement
(the aggregate of all such amounts deducted or demanded, the “Offset Amount”),
each of Buyer and Seller shall be liable for 50% of the Offset Amount; provided,
however, that Seller’s liability with respect to the Offset Amount shall not
exceed $65,000. In the case of a deduction from the Refund Amount, Buyer shall
reimburse Seller for 50% of any such deduction plus any additional amount
required such that the portion of the Offset Amount for which Seller is
responsible does not exceed $65,000, and any such reimbursement shall be treated
by Seller and Buyer as an increase of the Purchase Price. In the case of a
demand from Buyer, Seller shall reimburse Buyer for 50% of any such payment made
by Buyer to the Japanese Tax Office until the portion of the Offset Amount for
which Seller is responsible is equal to $65,000.

 

-9-



--------------------------------------------------------------------------------

(d) In addition to the foregoing requirements, the Parties shall cooperate, to
the extent reasonably requested and permitted by law, in reducing any income tax
withholding payable in connection with the sale of the Transferred Assets. Buyer
shall not be responsible for any failure of Seller to timely file any exemption
or notification that may decrease the withholding tax liability.

 

(e) Buyer shall have the right to deduct and withhold Taxes from any payments to
be made under this Agreement if such withholding is required by law and to
request any necessary Tax forms, documents or any similar information, from the
recipients of payments hereunder, in connection with such deductions and
withholding of Taxes. However, Buyer shall not deduct any Taxes that are the
obligation of Buyer under Section 3.8 or Taxes related to the License Agreement
or the Supply Agreement (except as provided in this Section 3.7), or any
penalties or interest related to these amounts. Buyer agrees to use commercially
reasonable efforts to provide Seller notice within 5 business days of any
request for withholding taxes by any relevant tax authority. To the extent that
amounts are withheld in accordance with this paragraph, such withheld amounts
shall be treated for all purposes of this Agreement as having been delivered and
paid to the recipient of the payment in respect of which such deduction and
withholding was made.

 

(f) Seller agrees to indemnify Buyer for any income tax withholding (including
any interest and penalties), validly assessed against Buyer by any tax authority
relating to payment of the Purchase Price to Seller or KCL under this Agreement
and payments made by Buyer to Seller under the License Agreement or the Supply
Agreement (in the case of the License or Supply Agreement, 50% of such payments,
up to a maximum of $65,000), provided that in no event shall Seller be required
to indemnify, hold harmless, defend or reimburse Buyer for any such income tax
withholding to the extent that Buyer or any employee, agent or other
representative of Buyer has reasonably compromised Seller’s ability to defend or
otherwise to resolve favorably such tax matter or if Buyer fails to comply with
any of the terms of this Section 3.7, in all material respects. Buyer shall
promptly notify Seller of any tax authority inquiry relating to this Agreement,
the payment of the Purchase Price or payments under the License Agreement or
Supply Agreement, of which Buyer becomes aware. Buyer shall promptly notify
Seller of any tax authority request or notice with respect to a review or audit
of Buyer that may include the subject of withholding taxes, of which Buyer
becomes aware. Buyer shall not, without the prior written consent of Seller,
pay, offer to pay, or otherwise indicate acceptance of any claim for withholding
taxes made by any tax authority relating to this Agreement or relating to the
payment of the Purchase Price, except as expressly provided for in this Section
3.7. Seller shall respond in a commercially reasonable time period to any notice
from Buyer of such an inquiry, audit, request, notice or demand from any
relevant tax authority. The decision on whether to accept, resist or defend any
tax proceedings for which Buyer has requested indemnification shall be made at
the reasonable judgment of Seller.

 

(g) Seller shall have the right to control and conduct, at its expense, all
audits, proceedings and administrative hearings in connection with the Request
of Refund; provided, however, that Seller shall notify Buyer on a timely basis
of any developments, rulings or decisions related thereto. Seller and Buyer
shall jointly have the right, but not the obligation, to control and conduct, at
their respective expenses, all audits, proceedings and administrative hearings
in connection with the amounts described in Section 3.7(c) hereto.

 

-10-



--------------------------------------------------------------------------------

3.8 Transfer Taxes. Buyer shall be solely responsible for the payment of, and
shall pay when due, any sales, use, excise, consumption or similar transfer
taxes or registration fees that are payable in Japan in connection with the sale
and transfer of the Transferred Assets, and Seller shall be solely responsible
for the payment of, and shall pay when due, any sales, use, excise or similar
transfer taxes or registration fees that are payable in the United States of
America in connection with the sale and transfer of the Transferred Assets
(including any corporate income taxes or business and occupancy taxes) (the
aforementioned amounts are referred to collectively as the “Transfer Taxes”).
The Party required by law to file a Tax Return with respect to such Transfer
Taxes shall do so within the time period prescribed by law. Buyer shall promptly
reimburse Seller for any Japanese Transfer Taxes paid by Seller with such a Tax
Return upon receipt of notice that such Japanese Transfer Taxes have been paid
by Seller, provided that Seller has notified Buyer prior to the filing of such a
Tax Return and before payment of such Japanese Transfer Taxes by Seller. Seller
shall promptly reimburse Buyer for any U.S. Transfer Taxes paid by Buyer with
such a Tax Return upon receipt of notice that such U.S. Transfer Taxes have been
paid by Buyer, provided that Buyer has notified Seller prior to the filing of
such a Tax Return and before payment of such U.S. Transfer Taxes by Buyer. The
Parties shall cooperate, to the extent reasonably requested and permitted by
law, in reducing any Transfer Taxes payable in connection with the sale of the
Transferred Assets. Buyer shall be responsible for payment of all transfer fees
and costs related to the transfer of any of the Transferred Assets by the Japan
Patent Office, as well as all legal fees and costs incurred in connection
therewith.

 

4. REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as follows:

 

4.1 Organization of Seller. Seller is duly organized, validly existing and in
good standing under the laws of Washington.

 

4.2 Authorization. Seller has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and the consummation of the
transactions have been duly authorized by all necessary corporate action on the
part of Seller and no further actions are required on the part of Seller or any
of its stockholders to authorize the Agreement, any related agreements to which
it is a party and the transactions contemplated hereby. This Agreement has been
duly executed and delivered by Seller and constitutes a valid and binding
obligation of Seller, enforceable in accordance with its terms.

 

4.3 Noncontravention. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby will not conflict with, or
result in any violation of or default under (with or without notice or lapse of
time, or both), or give rise to a right of termination, cancellation,
modification or acceleration of any obligation or loss of any benefit under (any
such event, a “Conflict”) (i) any provision of the charter documents or bylaws
of Seller, (ii) any contract to which Seller is a party or by which its assets
are bound (other than provisions contained in the Seller’s agreements with KCL
(the “KCL Facility”), which will not result in a Conflict upon the KCL Payoff,
and Seller’s agreement with the Guarantors, which

 

-11-



--------------------------------------------------------------------------------

shall be terminated upon the KCL Payoff) and (iii) any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or any of the
Transferred Assets.

 

4.4 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any third
party (so as not to trigger any Conflict) is required by or with respect to
Seller in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby (other than consents
required under the KCL Facility from KCL, which will not be required upon the
KCL Payoff, and Seller’s agreement with the Guarantors, which shall be
terminated upon the KCL Payoff).

 

4.5 Restrictions on Transaction. There is no agreement, commitment, judgment,
injunction, order or decree to which Seller is a party or otherwise binding upon
Seller which has or may have the effect of prohibiting the transactions
contemplated hereby, impairing the Transferred Assets or the Nontransferable
Rights or the value thereof, or subjecting Buyer to any non-compete or other
restriction on the operation or scope of its business (other than prohibitions
under the KCL Facility from KCL, which will not be applicable upon the KCL
Payoff, and Seller’s agreement with the Guarantors, which shall be terminated
upon the KCL Payoff).

 

4.6 Title to and Condition of Transferred Assets and Nontransferable Rights.

 

(a) Seller has valid title to the Registered Trademarks in Japan, and to the
best of Seller’s actual knowledge, to the other Transferred Assets in Japan, to
the extent they are proprietary, free and clear of any payment obligation to any
third party or other Lien (other than the Liens of KCL and the Guarantors which
will be released in connection with the Closing), and is the exclusive legal and
equitable owner and has the unrestricted power and right to sell, assign and
deliver all of right, title and interest in, to and under the Registered
Trademarks, and to the Seller’s actual knowledge, the other Transferred Assets
to be sold, assigned and delivered pursuant to the Agreement. Upon the Closing,
Buyer will acquire exclusive, valid title to the applications and registrations
for the Registered Trademarks in Japan, and to the best of Seller’s actual
knowledge, the other Transferred Assets in Japan, free and clear of all Liens
(other than the Liens of KCL and the Guarantors which will be released in
connection with the Closing), and no restrictions will exist on Buyer’s right to
use, resell, license and/or sublicense any of the Transferred Assets in Japan,
other than the restrictions listed in Schedule 4.6 to this Agreement.

 

(b) To the best of Seller’s actual knowledge, Seller has valid title to the
Nontransferable Rights in Japan, to the extent they are proprietary, free and
clear of any payment obligation to any third party or Lien, and is the exclusive
legal and equitable owner and has the unrestricted power and right to grant to
Buyer the Nontransferable Rights License. Pursuant to the Nontransferable Rights
License, to the best of Seller’s actual knowledge, Buyer will acquire an
exclusive, perpetual, fully-paid and royalty-free, irrevocable, assignable, and
transferable right and license (with right to sublicense) to the Nontransferable
Right for any and all purposes in Japan, and no restriction will exist on
Buyer’s right to use, assign, transfer or sublicense its license to the
Nontransferable Rights in Japan.

 

(c) Notwithstanding any other provision of this Section 4.6, the representations
and warranties given in this Section 4.6 are limited to those items of the

 

-12-



--------------------------------------------------------------------------------

Transferred Assets or Non-Transferable Rights in which Seller currently holds
legally protected rights and those items that are not in the public domain.
Seller makes no representations and warranties with respect to those items among
the Transferred Assets or Non-Transferable Rights which (i) Seller does not hold
a legally protected interest, or (ii) is in the public domain. Notwithstanding
anything to the contrary in this Section 4.6(c), nothing in this Section 4.6(c)
shall limit Seller’s representations and warranties with regard to the
Registered Trademarks.

 

4.7 Intellectual Property.

 

(a) Seller has taken, will take, or will assist Buyer in taking all necessary
steps (at Buyer’s sole expense) to transfer and assign all right, title and
interest of Seller in and to the Transferred Assets to Buyer. Except as set
forth in Schedule 4.6, Seller has not transferred ownership of, or granted any
option, license of or right to use or authorized the retention of any rights to
use the Transferred Assets in Japan or the Nontransferable Rights in Japan to
any Person other than pursuant to the License Agreement. Seller has not
permitted any rights in applications and registrations for Registered
Trademarks, and to Seller’s actual knowledge permitted any rights in the other
Trademarks, Business Names or Domain Names, to lapse or enter the public domain
to the extent they were ever proprietary to Seller. Except as set forth in
Schedule 4.6, there are no agreements between Seller and any Person other than
Buyer with respect to or relating to the Transferred Assets or the
Nontransferable Rights. Following the Closing, the Transferred Assets and the
Nontransferable Rights will be fully exercisable, transferable, and licensable
(or in the case of the Nontransferable Rights, sublicensable) by Buyer in Japan
without restriction from Seller or, to the best of Seller’s actual knowledge,
any other Person (other than restrictions created by Buyer) and without payment
of any kind to Seller or, to the best of Seller’s actual knowledge, any other
Person (other than payment obligations created by Buyer). Seller is not a party
to any agreement requiring the payment of royalties, license fees or any other
fees with respect to the use of the Transferred Assets or the Nontransferable
Rights in Japan, other than the License Agreement and the Supply Agreement.

 

(b) Except as set forth in Schedule 4.6, the use of the Transferred Assets and
Nontransferable Rights in the Buyer’s Business in Japan does not, to the actual
knowledge of Seller, violate the rights of any Person. Seller has not received
actual notice of or written communication from any Person claiming that the use
of the Transferred Assets or the Nontransferable Rights in Japan infringes or
misappropriates the rights of any Person.

 

(c) To the actual knowledge of Seller, no Person is infringing, violating or
misappropriating any of the Transferred Assets or the Nontransferable Rights in
Japan.

 

(d) Except as set forth in Schedule 4.6, the applications and registrations for
the Registered Trademarks are not, and to the actual knowledge of Seller neither
the other Transferred Assets nor the Nontransferable Rights are, subject to any
proceeding in Japan or outstanding decree, order, judgment, agreement or
stipulation in Japan that restricts in any manner the use, transfer or licensing
thereof in Japan or may affect the validity, use or enforceability of the
Transferred Assets or the Nontransferable Rights in Japan.

 

(e) Except as set forth in Schedule 4.6, there is no pending or threatened
opposition or cancellation proceeding before any court or registration authority
in Japan against

 

-13-



--------------------------------------------------------------------------------

any applications or registrations for the Registered Trademarks, and to the
actual knowledge of Seller, the other Transferred Assets or the Nontransferable
Rights. Except as set forth in Schedule 4.6, Seller has no actual knowledge of
any fact or circumstance that would render the Transferred Assets or the
Nontransferable Rights invalid or unenforceable in Japan or would adversely
affect any application for or registration of any Transferred Assets or the
Nontransferable Rights in Japan.

 

(f) To the actual knowledge of Seller, Seller has taken all steps that are
reasonably required to protect its rights in the Transferred Assets and
Nontransferable Rights, including to maintain the secrecy of know how and other
confidential business information from which Seller derives independent economic
value, actual or potential, from the information not being generally known.

 

(g) To the actual knowledge of Seller, Seller has not, by any action or
inaction, impaired or damaged the reputation or value of the Transferred Assets
or the Nontransferable Rights in any material manner.

 

(h) Subject to the matters described in Schedule 4.6, the Registered Trademarks
are valid and subsisting. All necessary application, registration, maintenance
and renewal fees currently due in connection with such Registered Trademarks
have been made and all necessary documents, recordations and certificates in
connection with such Registered Trademarks have been filed with the relevant
trademark or other authorities in Japan for the purposes of maintaining such
Registered Trademarks. There are no actions that must be taken by the Seller
within one hundred eighty (180) days of the date hereof, including without
limitation the payment of any registration, maintenance or renewal fees or the
filing of any responses to trademark office actions, documents, applications or
certificates, for the purposes of obtaining, maintaining, perfecting or
preserving or renewing any Registered Trademarks. Seller does not share rights
to the Registered Trademark applications or registrations with any third parties
(including as joint owners and co-applicants).

 

(i) Notwithstanding any other provision of this Section 4.7, the representations
and warranties given in this Section 4.7 are limited to those items of the
Transferred Assets and Nontransferable Rights in which Seller currently holds
legally protected rights and those items that are not in the public domain.
Seller makes no representations and warranties with respect to those items among
the Transferred Assets and/or Nontransferable Rights which (i) Seller does not
hold a legally protected interest, or (ii) is in the public domain.
Notwithstanding anything to the contrary in this Section 4.7(i), nothing in this
Section 4.7(i) shall limit Seller’s representations and warranties with regard
to the Registered Trademarks.

 

4.8 Legal and Other Compliance. To Seller’s actual knowledge, Seller is in
compliance with all laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local and foreign governments (and all agencies thereof)
applicable to Seller, the Transferred Assets or the Nontransferable Rights and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against it alleging any failure so
to comply, nor is Seller aware of any threat thereof or basis therefor.

 

-14-



--------------------------------------------------------------------------------

4.9 Litigation. There are no judicial or administrative actions, claims, suits,
proceedings or investigations pending or, to Seller’s knowledge, threatened
relating to the Transferred Assets or the Nontransferable Rights, nor is Seller
aware of any basis therefor. There are no judgments, orders, decrees, citations,
fines or penalties heretofore assessed against Seller related to the Transferred
Assets or the Nontransferable Rights under any foreign, federal, state or local
law, nor is Seller aware of any threat thereof or basis therefor.

 

4.10 Solvency. Based on the financial condition of Seller, the fair saleable
value of the assets of Seller exceeds the amount that will be required to be
paid on or in respect of its existing debts and other liabilities (including
known contingent liabilities) as they mature. Based on the financial condition
of Seller, the assets of Seller does not constitute unreasonably small capital
to carry out its business as anticipated to be conducted after Closing. Seller
does not intend to incur debts beyond its ability to pay such debts as they
mature (taking into account the timing and amounts of cash to be payable on or
in respect of its debt). Seller is not subject to any Bankruptcy Event. The
Board of Directors of Seller has determined that Seller shall receive not less
than a reasonably equivalent value for the transaction contemplated hereby.

 

4.11 Brokers’ and Finders’ Fees. Seller has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Agreement or the
transactions contemplated hereby.

 

5. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

5.1 Organization of Buyer. Buyer is duly organized and validly existing under
the laws of Japan.

 

5.2 Authorization. Buyer has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this Agreement and any related agreements and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of Buyer, and no further actions
are required on the part of Buyer or any of its stockholders to authorize the
Agreement, any related agreements to which it is a party and the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Buyer and constitutes a valid and binding obligation of Buyer, enforceable in
accordance with its terms.

 

5.3 Noncontravention. The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby will not Conflict with (i)
any provision of the charter documents or bylaws of Buyer, (ii) any contract to
which Buyer is a party or by which its assets are bound; and (iii) any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.

 

5.4 Consents. No consent, waiver, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity or any third
party (so as not to trigger any Conflict) is required by or with respect to
Buyer in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, other than from Mizuho
Bank, Ltd., which will be obtained prior to the Closing.

 

-15-



--------------------------------------------------------------------------------

5.5 Restrictions on Transaction. There is no agreement, commitment, judgment,
injunction, order or decree to which Buyer is a party or otherwise binding upon
Buyer which has or may have the effect of prohibiting the transactions
contemplated hereby.

 

5.6 Brokers’ and Finders’ Fees. Buyer has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Agreement or the
transactions contemplated hereby.

 

5.7 No Knowledge of any Fact Conflicting with Representations and Warranties.
Buyer has no knowledge of any fact or circumstance that is or could be deemed to
be in conflict with any representation or warranty made in this Agreement. Buyer
shall have no right under this Agreement or otherwise to make any claim for
breach of any representation or warranty made by Seller in this Agreement to the
extent that, prior to Closing, Buyer had knowledge that such representation or
warranty made by Seller was incorrect.

 

5.8 Solvency. Based on the financial condition of Buyer, the fair saleable value
of the assets of Buyer exceeds the amount that will be required to be paid on or
in respect of its existing debts and other liabilities (including known
contingent liabilities) as they mature. Based on the financial condition of
Buyer, the assets of Buyer do not constitute unreasonably small capital to carry
out its business as anticipated to be conducted after Closing. Buyer does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). Buyer is not subject to any Bankruptcy Event. The Board of
Directors of Buyer has determined that Buyer shall receive not less than a
reasonably equivalent value for the transaction contemplated hereby.

 

6. OTHER COVENANTS AND AGREEMENTS

 

6.1 Further Assurance. At the reasonable request of the Buyer and at Buyer’s
sole expense, Seller shall, and shall cause its employees to execute and deliver
such other instruments of sale, transfer, conveyance, assignment, recording.
confirmation as may be reasonably requested in order to more effectively
transfer, convey, assign, maintain, record and perfect to the Buyer and to
confirm the Buyer’s interest in and to the Transferred Assets and the
Nontransferable Rights License. Assistance under this Section may include
execution, acknowledgment and recordation of specific assignments, oaths,
declarations and other documents and such other instruments of sale, transfer,
conveyance, and assignment as Buyer or its counsel may reasonably request.
Seller shall cooperate as reasonably necessary, at Buyer’s expense, in the
procurement and maintenance of the intellectual property rights in the
Transferred Assets and the Nontransferable Rights, including but not limited to
providing reasonable assistance in connection with disputes that involve the
Transferred Assets and the Nontransferable Rights. Seller’s obligations under
this Section 6.1 will continue in perpetuity.

 

6.2 Indemnification. Each Party shall indemnify and hold harmless the other
Party and its officers, directors and Affiliates harmless against all claims,
losses, liabilities, damages, deficiencies, Taxes, costs and expenses, including
reasonable attorneys’ fees and expenses, and expenses of investigation and
defense (including, without limitation, indirect and consequential damages)
(collectively, “Losses”), incurred or suffered by the other Party, directly or
indirectly as a result of (i) any inaccuracy or breach of a representation or
warranty of the other Party;

 

-16-



--------------------------------------------------------------------------------

(ii) any failure by the other Party to perform or comply with any covenant
contained herein. Notwithstanding any other provision of this Agreement, (i)
each Party’s right to make a claim for any Losses suffered under Section 6.2(i)
shall terminate on the 42 month anniversary of the Closing Date; and (ii) no
party shall have any obligation to indemnify and hold harmless the other Party
for Losses in excess of $17.5 Million U.S. Dollars.

 

6.3 Confidential Information. With respect to any know how, systems, procedures,
know-how, techniques, process, supplier lists, technical data, recipes,
confidential business information and other information that is not generally
known or readily ascertainable through proper means (whether tangible or
intangible) (“Confidential Information”) of Seller that is included in the
Transferred Assets, ownership of such Confidential Information, including
related trade secret rights, shall be assigned to Buyer. To the extent that such
Confidential Information cannot be assigned to Buyer, then such Confidential
Information shall be licensed to Buyer pursuant to the Nontransferable Rights
License. Both Buyer and Seller shall take commercially reasonable steps to
maintain the secrecy and confidentiality of such Confidential Information.

 

6.4 No Public Disclosure. The parties agree that, except as required by law,
neither party hereto shall make any public announcement, issue any press release
or make any other disclosure of any kind with respect to this Agreement or the
transactions contemplated herein prior to 10:00 A.M. (in Seattle, Washington) on
August 22, 2005.

 

7. GENERAL

 

7.1 No Agency. Except as expressly provided herein, each Party shall in all
matters relating to this Agreement act as an independent contractor. Except as
expressly provided herein, neither Party will have authority, nor will either
Party represent that it has any authority, to assume or create any obligation,
express or implied, on behalf of the other, or to represent the other Party as
agent or employee or in any other capacity. Neither execution nor performance of
this Agreement will be construed to have established any agency, joint venture,
or partnership.

 

7.2 Fees and Expenses. Each Party will bear its own fees and expenses in
connection with this Agreement and the transactions contemplated hereby.

 

7.3 Notices. Any notice or other communication required or permitted to be
delivered to any Party under this Agreement must be in writing and will be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such Party
below (or to such other address or facsimile telephone number as such Party may
have specified in a written notice given to the other Party):

 

if to Seller:    Tully’s Coffee Corporation      3100 Airport Way South     
Seattle, Washington 98134      Attention: President      Telephone: (206)
233-2070      Facsimile No.: (206) 233-2075

 

-17-



--------------------------------------------------------------------------------

with a copy to:

   Carney Badley Spellman      700 5th Avenue # 5800      Seattle, Washington
98104-5017      Attention: Patrick R. Lamb      Telephone: (206) 622-8020     
Facsimile No.: (206) 467-8215

if to Buyer:

   Tully’s Coffee Japan Co., Ltd.      2-11-7 Akasaka      Tokyo, Japan 107-0052
     Attention: Kouta Matsuda      Telephone: +81-3-3568-8287      Facsimile
No.: +81-3-3568-8283

with a copy to:

   Wilson Sonsini Goodrich & Rosati      Professional Corporation      650 Page
Mill Road      Palo Alto, California 94304      Attention: Yoichiro Taku     
Telephone: (650) 493-9300      Facsimile No.: (650) 493-6811

 

7.4 Governing Law; Forum and Venue. This Agreement shall be governed in all
respects by the laws of the United States of America and the State of Washington
as such laws apply to agreements entered into and to be performed entirely
within Washington by Washington residents. Any judicial action or proceeding
arising hereunder or relating hereto shall be brought in, and the Parties hereby
consent to the exclusive, personal jurisdiction of, the state and federal courts
located in Seattle, Washington. Notwithstanding the foregoing, Seller shall have
the right in its sole discretion to commence a judicial action or proceeding
arising hereunder or relating hereto against Buyer in the courts located in
Tokyo, Japan.

 

7.5 Injunctive Relief. It is understood and agreed that, notwithstanding any
other provision of this Agreement either Party’s breach of provisions relating
to proprietary rights will cause irreparable damage for which recovery of money
damages would be inadequate, and that the other Party will therefore be entitled
to seek timely, injunctive relief to protect such Party’s rights under this
Agreement in addition to any and all remedies available at law.

 

7.6 Waiver.

 

(a) No failure on the part of a Party to exercise any power, right, privilege,
or remedy under this Agreement, and no delay on the part of any Party in
exercising any power, right, privilege, or remedy under this Agreement, will
operate as a waiver of such power, right, privilege, or remedy; and no single or
partial exercise of any such power, right, privilege, or remedy will preclude
any other or further exercise thereof or of any other power, right, privilege,
or remedy.

 

-18-



--------------------------------------------------------------------------------

(b) No Party will be deemed to have waived any claim arising from this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Party; and any such waiver will not be applicable or have any effect except in
the specific instance in which it is given.

 

7.7 Assignment. Neither Party may assign, directly or indirectly, this
Agreement, or any of its rights or obligations hereunder, to any third party at
any time; provided, however, that an “assignment” or “transfer” of this
Agreement or a Party’s rights or obligations hereunder by operation of law (for
example, by way of merger, consolidation or corporate split) shall not
constitute a violation of this Section’s prohibition; and provided, further,
however, that Buyer may assign this Agreement or its rights or obligations
hereunder to an Affiliate of Buyer provided that (i) Buyer shall give Seller
prior written notice of such assignment; (ii) such Affiliate shall be bound by
the rights and obligations under this Agreement after such an assignment, and
(iii) such Affiliate shall have a tangible net worth equal to or greater than
Buyer; provided that subsection (iii) shall not apply after the Refund Amount,
subject to the Offset Amount, has been paid.

 

7.8 Severability. If, for any reason, a court of competent jurisdiction finds
any provision of this Agreement, or portion thereof, to be invalid or
unenforceable, such provision of the Agreement will be enforced to the maximum
extent permissible so as to effect the intent of the Parties, and the remainder
of this Agreement will continue in full force and effect. The Parties agree to
negotiate in good faith an enforceable substitute provision for any
unenforceable provision that most nearly achieves the intent and economic effect
of the unenforceable provision.

 

7.9 Entire Agreement. This Agreement, along with the schedules and exhibits
hereto, sets forth the entire understanding of the Parties hereto relating to
the subject matter thereof and supersedes all prior agreements and
understandings between the Parties hereto relating to the subject matter hereof.

 

7.10 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Parties.

 

7.11 Counterparts. This Agreement may be executed in counterparts, which, when
taken together, shall constitute one and the same agreement.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have
executed this Agreement as of the Effective Date.

 

SELLER       BUYER TULLY’S COFFEE CORPORATION       TULLY’S COFFEE JAPAN CO.,
LTD.

By:

 

/s/ John D. Dresel

     

By:

 

/s/ Kouta Matsuda

Name:

 

John D. Dresel

     

Name:

 

Kouta Matsuda

Title:

 

President & COO

     

Title:

 

President & CEO

 

-20-



--------------------------------------------------------------------------------

Schedule A

 

Business Names

 

All of Seller’s rights to the following trade names and business names in Japan:

 

Tully’s

 

Tully’s Coffee

 

Roasters of Fine Coffee

 

Swirkle

 

Madison Blend

 

Bambino Blend

 

Dutchman’s Blend

 

Compadre Blend

 

Baseball Blend

 

Breakfast Blend

 

Romance Roast

 

Holiday Roast

 

Full City Roast

 

Tango

 

Spin [Note: See disclosure in Schedule 4.6 with respect to the status of the
application to register Spin as a trademark in Japan.]

 

Spinelli (subject to the Spinelli Agreement) [Note: Seller has previously
transferred the ownership of the Spinelli trademark and other intellectual
property rights related thereto outside the United States under that certain
Settlement Agreement and General Release dated September 17, 2002, between
Seller and Spinelli Pte. Ltd (the “Spinelli Agreement”). Subject to the terms of
the Spinelli Agreement, Seller is prohibited from transferring its rights under
the Spinelli Agreement. Notwithstanding any other provision of this Agreement,
Seller disclaims any representations and warranties of any kind or nature with
respect to the Spinelli name and intellectual property in Japan.



--------------------------------------------------------------------------------

Schedule B-I

 

Registered Trademarks

 

LOGO [g35751logo1.jpg]

 

(Japanese Registration No. 4864807)

 

Tully’s (Japanese Reg. Nos. 4357668 and 4796783, and App. No. 2004-58975))

 

Swirkle (Japanese Reg. No. 4824002)



--------------------------------------------------------------------------------

Schedule B-II

 

TM Rights

 

LOGO [g35751logo2.jpg]    LOGO [g35751logo3.jpg] LOGO [g35751logo4.jpg]    LOGO
[g35751logo5.jpg]

 

Tully’s Coffee

 

Roasters of Fine Coffee

 

Madison Blend

 

Bambino Blend

 

Dutchman’s Blend

 

Compadre Blend

 

Baseball Blend

 

Breakfast Blend

 

Romance Roast

 

Holiday Roast

 

Full City Roast

 

Tango

 

Spin (App. No. 2004-097421)

 

Spinelli



--------------------------------------------------------------------------------

Schedule C

 

Domain Names

 

www.tullys.co.jp



--------------------------------------------------------------------------------

Exhibit A

 

Kent Central, LLC Payoff Letter



--------------------------------------------------------------------------------

Schedule 4.6

 

Disclosures Re Certain Trademarks and Names

 

1. Seller’s application to register “Spin” (Application No. 2004-097421) has
been tentatively refused on the grounds that the goods associated therewith when
sold under this mark will cause consumer confusion with an existing
registration.

 

2. Seller has previously transferred ownership of all intellectual property
rights with respect to the “Spinelli” name under the Spinelli name.

 

3. Seller’s application to register “Tully’s” (Application No. 2004 58975) in
connection with the class of goods including scones, muffins, breads and other
baked goods has been tentatively refused on the grounds that the goods when sold
in connection with this mark will cause consumer confusion with an existing
registration.